NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


FREDERICK C. STEVENS, DOC #R74208, )
                                   )
          Appellant,               )
                                   )
v.                                 )                 Case No. 2D18-2794
                                   )
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant
Public Defender, Bartow, for Appellant.

Frederick C. Stevens, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.